Citation Nr: 1242695	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  06-39 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss, currently evaluated as 10 percent disabling prior to August 15, 2012 and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

N. Kroes, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In July 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In May 2011, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In a September 2012 rating decision, the VA Appeals Management Center increased the rating for the Veteran's service-connected bilateral hearing loss to 30 percent, effective August 15, 2012.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a back disability was previously referred by the Board to the Agency of Original Jurisdiction (AOJ).  As it does not appear that this claim has been adjudicated, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to August 15, 2012, the Veteran's service-connected bilateral hearing loss was no worse than Level IV hearing loss in each ear.  

2.  Since August 15, 2012, the Veteran's service-connected bilateral hearing loss has been no worse than Level VI hearing loss in each ear.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to August 15, 2012, and a rating in excess of 30 percent thereafter, for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a January 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in September 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, private treatment records, Social Security Administration (SSA) records, statements from the Veteran's friends, and hearing testimony.
	
In addition, the Board notes that the case was remanded in May 2011 to afford the Veteran another VA examination.  A VA audiological examination was provided in August 2012.  This examination is found to be adequate in so far as it thoroughly and accurately portrays the extent of the bilateral hearing loss.  The examination was conducted after a review of the claims file and with a history obtained from the Veteran.  Pure tone threshold and speech discrimination testing was performed and the examiner addressed the effects of the disability on usual daily activities and occupation.  Therefore the Board finds that the Veteran was provided an adequate medical examination in conjunction with his claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
	
Here, the Veteran contends that his bilateral hearing loss is more disabling than currently rated by VA.  

Historically, service connection was awarded for right ear hearing loss by a November 1998 rating decision and for left ear hearing loss by June 2002 rating decision.  A 0 percent disability rating was assigned by each of these decisions, effective April 27, 1998.  The current appeal stems from a November 2005 claim for increase.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2012).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

      I. Prior to August 15, 2012

The Veteran was afforded a VA audiological examination in February 2006.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
30
25
80
95
57.5
LEFT
30
30
85
95
60

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  The examiner commented that the scores were somewhat low for the degree of hearing impairment.  The examiner's impression was that the Veteran had sharply sloping normal to profound bilateral sensorineural hearing loss.  

Applying the results from the April 2006 VA examination to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in each ear.  Where hearing loss is at Level IV in each ear a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The VA examination was conducted in accordance with 38 C.F.R. § 4.85(a) and is highly probative.  

In a February 2006 statement, the Veteran's friend relayed that the Veteran was hearing impaired and occasionally had problems with understanding and comprehension.  During the Veteran's July 2010 hearing, he testified that his hearing is worse at high frequencies; that he cannot tell which direction a dog bark comes from, cannot understand the television, and has to look at someone to understand what they say.  In a September 2010 statement, another one of the Veteran's friends relayed that the Veteran is so deaf he has to use closed captioning on his television.  These statements are consistent with the reduced hearing and speech discrimination shown on examination.  As such, a rating in excess of 10 percent is not warranted prior to August 15, 2012.  

      II. Since August 15, 2012

The Veteran was afforded a VA audiological examination in August 2012.  An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
55
90
105
71.25
LEFT
35
55
85
105
70

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 72 percent in the left ear.  The examiner's impression was that the Veteran had normal to profound bilateral sensorineural hearing loss.  The examiner commented that the disability had effects on occupation due to hearing difficulty, and no effects on his usual daily activities.  

Applying the results from the August 2012 VA examination to Table VI in 
38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in each ear.  Where hearing loss is at Level VI in each ear, a 30 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  The VA examination was conducted in accordance with 38 C.F.R. § 4.85(a) and is highly probative.  Given the above, the Board finds that a rating in excess of 30 percent is not warranted since August 15, 2012.  

      III. Other Considerations

The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims, noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  Collectively, the examiners in this case addressed the Veteran's reported effects of hearing loss on his occupational functioning and daily activities.  For example, the examiner in August 2012 noted that there were significant effects on employment, and that the cause of these effects was hearing difficulty.  The examiner further noted that there were no effects on the usual daily activities.  The Board has also considered the lay statements which indicate that the Veteran has trouble hearing the television, has to look at someone to understand what they say, cannot tell which direction a dog bark comes from, has problems with understanding and comprehending speech, and that his hearing is worse at high frequencies.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, and acknowledges Dr. J.B., III's opinion that the scores in the VA formula for hearing impairment do not give a true indication of the Veteran's impairment.  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. 345.  The findings on examination are more probative than the Veteran's lay contentions as to the extent of hearing loss.  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The schedular rating criteria, as they are based on hearing acuity at various frequencies and on the ability to understand spoken words, contemplate problems hearing both sounds as well as spoken words such as those competently and credibly reported by the Veteran and his friends, as described above.  These criteria provide for higher ratings, but, as was previously discussed, the current evaluations adequately describe the current severity of the Veteran's disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In summary, the competent medical evidence of record is against a finding that higher ratings are warranted for the Veteran's service-connected bilateral hearing loss at any time during the appeal period.  


ORDER

Entitlement to an increased disability rating for bilateral hearing loss, currently evaluated as 10 percent disabling prior to August 15, 2012 and 30 percent disabling thereafter, is denied.




____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


